Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a positioning mechanism for positioning a workpiece relative to a cutting axis of a tool, comprising a position detection system with a ruler strip having a plurality of indicators and visual sensor having a viewing axis towards the ruler strip in combination with a motion converting mechanism that transforms the rotary motion of a stepper motor rotor to linear motion of the stop mechanism and wherein the controller is configured to repeatedly pulse the rotor in a first rotational direction starting from an initial rotational position of the rotor, wherein the repeated pulsing of the rotor in the first rotational direction occurs until one of the position indicators is sensed by the visual sensor and the controller and rotatory motor are not provided with an encoder for providing feedback regarding rotation of the rotor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724